 

Exhibit 10.10

 

ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT

 

THIS ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this “Agreement”) is
made as of this 1st day of December, 2016, by Carroll Management Group, LLC, a
Georgia limited liability company (“Manager”), and BR ROSWELL, LLC, a Delaware
limited liability company (“Owner”), to and for the benefit of METLIFE HCMJV 1
REIT, LLC, a Delaware limited liability company (“MetLife”), with reference to
the following facts and circumstances:

 

a.           MetLife has agreed to make a loan (the “Loan”) to Owner pursuant to
that certain Loan Agreement (the “Loan Agreement”) dated on or about the date
hereof between Owner and MetLife and that certain Promissory Note (the “Note”)
dated on or about the date hereof in the original principal amount of
$51,000,000.00 to be secured by, among other things, that certain Deed to Secure
Debt, Security Agreement and Fixture Filing (the “Deed to Secure Debt”) dated on
or about the date hereof, made by Owner to MetLife and encumbering certain real
and personal property located in Fulton County, Georgia (the “Property”) and
that certain Assignment of Leases (the “Assignment of Leases”) dated on or about
the date hereof (the Loan Agreement, the Note, the Deed to Secure Debt, the
Assignment of Leases and all other documents evidencing or securing the Loan are
hereinafter collectively referred to as the “Loan Documents”).

 

b.           Owner and Manager are parties to that certain Property Management
Agreement dated December 1, 2016 (the “Management Agreement”), a copy of which
Management Agreement is attached hereto as Exhibit A.

 

c.           Pursuant to the Management Agreement, Manager has agreed to
undertake certain responsibilities for the collection of rent, the supervision
of Property personnel, the maintenance of improvements, the negotiation and
enforcement of leases, the keeping of records and other matters pertaining to
the Property, all as more fully set forth in the Management Agreement.

 

d.           As a condition to the funding of the Loan, MetLife requires that
the Management Agreement be assigned to MetLife and subordinated to the Loan
Documents, and Owner and Manager have agreed to do so.

 

NOW, THEREFORE, for and in consideration of the Loan, the foregoing premises and
the following agreements, Owner and Manager agree and confirm as follows:

 

1.           Confirmation. Manager and Owner represent and warrant to MetLife
that the copy of the Management Agreement attached hereto as Exhibit A is a true
and complete copy of such agreement and that there are no additions,
modifications or supplements thereto other than as set out in Exhibit A and that
there are no other agreements which would in any way modify or supplement the
terms of the Management Agreement. Manager and Owner shall not surrender,
terminate, cancel, amend, modify, supplement, replace, renew or extend the
Management Agreement, or enter into any other agreement relating to the
management or operation of the Property, assign (as to Manager) or consent to an
assignment of (as to Owner) Manager’s interest under the Management Agreement,
in each case without the express consent of MetLife (such consent not to be
unreasonably withheld). To Manager’s knowledge, Owner is not currently in
default with respect to any of its obligations under the Management Agreement.

 

   

 

 

2.           Assignment. Owner hereby absolutely and unconditionally transfers,
sets over and assigns to MetLife all of Owner’s rights, title, interests and
benefits in and to the Management Agreement. This is an absolute assignment, not
an assignment for security only; provided, however, until the occurrence of an
Event of Default (as defined in the Loan Agreement), Owner shall have a license
to retain all rights, title, interests and benefits under the Management
Agreement, and provided further that said assignment shall not be construed to
impose any liability or obligation on MetLife. Upon the occurrence and during
the continuance of any such Event of Default, such license shall be deemed
immediately, and shall remain, revoked. Manager and Owner acknowledge and agree
that if Owner defaults beyond any applicable notice and cure period in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Owner to be performed or observed, then,
without limiting MetLife’s other rights or remedies under this Agreement or the
other Loan Documents, the Environmental Indemnity or the Guaranty (as such terms
are defined in the Loan Agreement), if any, and without waiving or releasing
Owner from any of its obligations under the Loan Documents, the Environmental
Indemnity or under the Management Agreement, MetLife shall have the right, but
shall be under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Owner to be performed or observed.

 

3.           Subordination. Notwithstanding anything to the contrary set forth
in the Management Agreement, the Management Agreement and all rights and
interests created thereby and the rights, privileges and powers of Owner and
Manager thereunder (including, without limitation, all rights of Manager to any
commissions or other fees payable thereunder which rights arise after the date
of this Agreement) and all rights of Manager, whether arising under the
Management Agreement, by statute including without limitation any lien rights
created pursuant to Georgia law or otherwise to subject any part or all of the
Property to a lien to seek enforcement of such commissions or other fees, shall
be and the same are hereby, and with full knowledge and understanding of the
effect thereof, unconditionally made and shall at all times remain subject,
subordinate and inferior to the Loan Documents and the lien thereof and to any
and all renewals, modifications, consolidations, replacements and extensions
thereof, and all rights, privileges and powers of MetLife and its successors and
assigns thereunder. The parties acknowledge that MetLife would not make the Loan
except in reliance upon this subordination.

 

4.           Removal/Termination. Notwithstanding anything to the contrary
contained therein, (i) at any time following the occurrence of and during the
continuance of an Event of Default and/or (ii) if Manager is in default of any
material provision under the Management Agreement beyond any applicable notice
and cure period or if at any time Manager has engaged in gross negligence, fraud
or willful misconduct, MetLife shall have the right upon prior written notice to
remove and/or replace Manager with a new property manager for the Property with
a Person (as defined in the Loan Agreement) reasonably approved by MetLife.
Further, in the event of the judicial or non-judicial foreclosure of the
Property or deed in lieu thereof, at the election of MetLife or the acquiring
foreclosure purchaser, the Management Agreement shall either (i) terminate as of
the date of such foreclosure and be of no further force or effect, or (ii) shall
not be terminated and Manager shall attorn to the acquiring foreclosure
purchaser pursuant to an attornment agreement reasonably acceptable to such
purchaser.

 

5.           Consent and Agreement by Manager. Manager hereby acknowledges and
consents to this Agreement and agrees that Manager will act in conformity with
the provisions of this Agreement and MetLife’s rights hereunder or otherwise
related to the Management Agreement. In the event that the responsibility for
the management of the Property is transferred from Manager in accordance with
the provisions hereof, Manager shall fully cooperate in transferring its
responsibility to a Person acceptable to MetLife. Further, Manager hereby agrees
(a) not to contest or impede the exercise by MetLife of any right it has under
or in connection with this Agreement or any of the other Loan Documents; and (b)
that it shall give to MetLife at least thirty (30) days written notice of and
opportunity to cure any default by Owner under the Management Agreement prior to
any termination of the Management Agreement or discontinuance of its management
of the Property.

 

6.           Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of MetLife, Manager, Owner and their respective
successors and assigns.

 

 2 

 

 

7.           Notices. All notices, demands and requests given or required to be
given by, pursuant to, or relating to, this Agreement shall be in writing. All
notices shall be deemed to have been properly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth below (or at such other addresses as
shall be given in writing by any party to the others) and shall be deemed
complete upon receipt or refusal to accept delivery as indicated in the return
receipt or in the receipt of such United States Express Mail or courier service:

 

  If to MetLife: MetLife HCMJV 1 REIT, LLC     c/o MetLife Real Estate Investors
    One Alliance Center     3500 Lenox Road NE, Suite 1800     Atlanta,
GA  30326     Attention:  Officer in Charge     Re: Roswell City Walk Apartments
        And to: MetLife HCMJV 1 REIT, LLC     c/o MetLife Real Estate Investors
    One Alliance Center     3500 Lenox Road NE, Suite 1800     Atlanta,
GA  30326     Attention:  Regional Associate General Counsel     Re: Roswell
City Walk Apartments         And to: MetLife HCMJV 1 REIT, LLC     c/o MetLife
Investment Advisors, LLC     One MetLife Way     Whippany, NJ 07981-1449    
Attention:  Associate General Counsel – MIM Unit Investments Law     Re: Roswell
City Walk Apartments         If to Manager: Carroll Management Group, LLC    
3340 Peachtree Road NE     Suite 2250     Atlanta, GA 30326     Attention: M.
Patrick Carroll         with a copy to: Morris, Manning & Martin, LLP     3343
Peachtree Road, NE     1600 Atlanta Financial Center     Atlanta, GA 30326    
Attention:  Corey B. May, Esq.         If to Owner: BR Roswell, LLC     c/o
Bluerock Real Estate, LLC     712 Fifth Avenue, 9th Floor     New York,
NY  10019     Attention:  Michael Konig and Jordan Ruddy         with a copy to:
Kaplan Voekler Cunningham & Frank PLC     1401 East Cary Street     Richmond,
Virginia 23219     Attention:  S. Edward Flanagan, Esq.

 

 3 

 

 

Unless otherwise specified, notices shall be deemed given as follows: (i) if
delivered personally, when delivered, (ii) if delivered by nationally recognized
overnight courier delivery service, on the day following the day such material
is sent, or (iii) if sent by certified mail, three (3) days after such notice
has been sent by MetLife, Owner or Manager.

 

8.           Governing Law. This Agreement shall be interpreted and construed in
accordance with and governed by the laws of the State of Georgia, without regard
to conflict of laws principles.

 

9.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Signature and
acknowledgement pages may be detached from multiple separate counterparts and
attached to a single counterpart so that all signature and acknowledgement pages
are physically attached to the same instrument.

 

[Signatures Begin on Next Page]

 

 4 

 

 

IN WITNESS WHEREOF, Owner and Manager have executed this Agreement as of the day
and year first above written.

 

  OWNER:       BR ROSWELL, LLC,   a Delaware limited liability company        
By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

[Signatures Continue on Next Page]

 

 5 

 

 

  MANAGER:       CARROLL MANAGEMENT GROUP, LLC,   a Georgia limited liability
company         By: /s/ Josh Champion   Name:   Josh Champion   Title:
Authorized Signatory

 

 6 

 

 

EXHIBIT A

 

MANAGEMENT AGREEMENT

 

SEE MANAGEMENT AGREEMENT FILED AS EXHIBIT 10.14 TO THIS CURRENT REPORT ON FORM
8-K

 



 7 

